Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the concave part" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 4-5, 7-9, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamura et al. (US20180138060).
Regarding claims 1 and 9, Okamura et al. teaches a substrate processing apparatus (see abstract), which is capable of processing a surface of a substrate W with a processing fluid in a supercritical state, the substrate processing apparatus comprising: a chamber housing 311 provided therein with a processing space 319 capable of housing the substrate W and a flow path 313, 322, 332 which is capable of receiving the processing fluid from outside and guiding the processing fluid to the processing space 319; and a fluid supply part 51-54 which is capable of pressure-feeding the processing fluid to the flow path 313, 322, 332, wherein a plurality of bent parts (see e.g. 90 degree direction changes of flow within 322, reads on claim 9) which change a flow direction of the processing fluid are provided in the flow path (see figures 2-6, paragraphs [0040]-[0050]).
Regarding claims 2 and 4, Okamura et al. teaches the limitations of claim 1. Okamura et al. also teaches in figures 2-6 and paragraphs [0040]-[0050] that the flow path 313, 322, 332 is provided with a buffer space 322 in which a flow path cross-sectional area is increased (see figure 2) when viewed from an upstream side in the flow direction and provided with at least one of the bent parts (whereby the direction of fluid changes by 90 degrees as it exits 322) further on a downstream side in the flow direction than the buffer space 322, the flow path 313, 322, 332 has an output flow path 332 which connects the bent part which is most downstream in the flow direction to the processing space 319, the flow direction of the processing fluid changes between the buffer space 322 and the output flow path 332, and the output flow path 332 has a cross-sectional shape which is flat in a longitudinal direction being a direction parallel to the 
Regarding claim 5, Okamura et al. teaches the limitations of claim 2. Okamura et al. also teaches in figures 2-6 and paragraphs [0040]-[0050] that the chamber housing 311 has a first member and second member that combine in a vertical direction to form the processing space 319 therebetween, and the third member 321 is combined to a side of a combined body of the first member and the second member to form the output flow path 332 therebetween.
Regarding claim 7, Okamura et al. teaches the limitations of claim 1. Okamura et al. teaches in figures 2-6 and paragraphs [0040]-[0050] a support tray 316 which supports the substrate W in a horizontal posture and which is capable of being housed in the processing space 319, wherein a recess larger than a planar size of the substrate W is formed on an upper surface of the support tray 316, and the substrate W is capable of being housed in the recess.
Regarding claim 8, Okamura et al. teaches the limitations of claim 7. Okamura et al. also teaches in figures 2-6 and paragraphs [0040]-[0050] that a depth of an upper surface of a concave part (see e.g. 334) viewed from the contact surface is larger than a thickness of the support tray 316 in a vertical direction.
Regarding claims 11-12, Okamura et al. teaches the limitations of claim 1. Okamura et al. teaches in figures 2-6 and paragraphs [0040]-[0050] that the substrate W is supported in a horizontal posture in the processing space 319, and the flow path 313, 322, 332 opens on a side of the substrate W toward the processing space 319 (reads on claim 11); wherein the flow 
Regarding claim 13, Okamura et al. teaches the limitations of claim 1. Okamura et al. teaches in figures 2-6 and paragraphs [0040]-[0050] a pipe 63 which connects the fluid supply part 51-54 and the chamber housing 311; and a valve 54c which is inserted in the pipe 63 and which controls a flow of the processing fluid in the pipe 63.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (US20180138060).
Regarding claim 3
Regarding claim 10, Okamura et al. teaches the limitations of claim 2. Okamura et al. teaches in figures 2-6 and paragraphs [0040]-[0050] that the flow path 313, 322, 332 comprises an input flow path 313 which opens toward the buffer space 322 and allows the processing fluid to flow into the buffer space 322. Okamura et al. does not teach that the flow direction of the processing fluid changes between the input flow path 313 and the buffer space 322. However, Okamura et al. teaches in the above sections that the input flow path 313 is disposed so as to transport fluid from a source 51. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the input flow path may be disposed so as to optimize the transportation of fluid from the source to the processing space. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Okamura et al. (US20180138060). Okamura et al. fails to teach/disclose all of the limitations of claim 6. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711